DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See Publication US 20210247107 for Instant Application paragraphs.


Response to Amendment
The amendment filed June 13, 2022 has been entered. Claims 1-20 remain pending in the Application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections, interpretations, and rejections in the May 23, 2022 Office Action except as mentioned below.

Specification
The disclosure is objected to because of the following informalities:

¶ 39 recites: “In the embodiment of Figure 2, an electric heater 176 (i.e. a device that generates heat using electricity) is disposed within the reservoir 174, or connected to the reservoir 174 such that the electric heater 176 raises the temperature of the liquid coolant within the reservoir 174 when activated. Alternative heat sources beyond those using electricity to generate heat can be utilized to the same effect with minor modifications to the described system. Raising the temperature in the reservoir 174 increases the pressure in the reservoir 174, and the increased pressure drives liquid coolant along the second leg 152 of the liquid coolant flowpath when a three way valve 180 connects the first leg 152 of the liquid coolant flow from the reservoir 174 to the third leg 156 of the liquid coolant flowpath.” The Office notes that 152 cannot be both the first and the second leg of the liquid coolant flowpath.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by ULF J. JONSSON (US 20160054040, hereinafter JONSSON).
Regarding claim 16, JONSSON discloses:
A method for operating a heating ventilation and air conditioning (HVAC) system comprising:
driving a liquid coolant from a condenser (FIGS. 1-2 and 4; 438) to a compressor motor (42) through a first liquid coolant flowpath (402 to 440 to 445 to 408A) connecting a liquid coolant output (bottom of 440 to outlets 444 and 445) of the condenser to a first input (445) of a valve switching device (FIG. 2 has valve switching device composed of 405, 409(A,B), 440, 496, and the junction between 405 and 409(A) as Instant Application’s (¶ 33) “any flow switching device capable of switching a connection of an output between at least two inputs”) during a startup (600) sequence of the compressor motor using a liquid coolant drive system (JONSSON’s (¶ 49) resistive or other heating element is a liquid coolant drive system) to build pressure in the vessel 440 to drive any return flows to the evaporator or compressor motor bearings; or ¶ 48, opening 409A for gravity feed) in the first liquid coolant flowpath, thereby cooling and lubricating the compressor motor (42); and
drawing (via valves 405 and 409B) liquid coolant from the condenser (438) to the compressor motor (42) through a second liquid coolant flowpath (402 to 440 to 444) using a pressure differential (between condenser 438 and evaporator 30 via valve 409B) between the condenser (438) and an evaporator (30) once the startup sequence (600) has completed, the second liquid coolant flowpath (402 to 440 to 444) connecting the liquid coolant output (bottom of 440 at outlets 444 and 445) of the condenser to the liquid input (126) of the evaporator (30) and to a second input (444) of the valve switching device.

Regarding claim 17, JONSSON discloses the limitations of claim 17. JONSSON additionally discloses:
wherein driving the liquid coolant comprises providing liquid coolant from the condenser (438) to a reservoir (440) and heating (¶ 49, resistive or other heating element) the liquid coolant in the reservoir, thereby increasing a pressure of the liquid coolant (¶ 49).

Regarding claim 19, JONSSON discloses the limitations of claim 16. JONSSON additionally discloses:
wherein driving the liquid coolant comprises operating an electric pump (¶ 35; 130) disposed (FIG. 1) between an outlet of the condenser (28) and a liquid coolant inlet (112) of the compressor motor (42).
JONSSON also additionally discloses:
wherein driving the liquid coolant comprises operating an electric pump (¶ 49, resistive heating elements drive the liquid coolant, thus the electric heating element is an electric pump combined with valve 409B) disposed (¶ 49) between an outlet of the condenser (438) and a liquid coolant inlet (422) of the compressor motor (42).
JONSSON’s electric heater and valve 409B work together to pump fluid to the compressor motor 42’s liquid coolant inlet 422, as no liquid flows if valve 409B is closed. Valve 409B is between the condenser 438’s outlet and the compressor motor 42’s liquid coolant inlet 422 meeting the claimed limitation.

Regarding claim 20, JONSSON discloses the limitations of claim 16. JONSSON additionally discloses:
transitioning from driving the liquid coolant using the liquid coolant driving system (¶ 48; opening 409A for gravity feed) to drawing liquid coolant from the condenser to the compressor motor using a pressure differential (between condenser 438 and evaporator 30 via valve 409A) between the condenser (438) and the evaporator (30) in response to the compressor motor (42) exceeding (600 at startup) a rotational speed (0).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WHITNEY I GRANT (US 2891391, hereinafter GRANT) in view of ULF J. JONSSON (US 20160054040, hereinafter JONSSON).
Regarding claim 1, GRANT discloses:
A heating ventilation and air conditioning (HVAC) system (FIG. 2) comprising:
a compressor (7) comprising a low pressure input and a high pressure output, the compressor driven by a motor (22), the motor including a liquid coolant flowpath (FIG. 1) configured to cool and lubricate the motor and having a liquid coolant input and a liquid coolant output;
an evaporator (4) in fluid communication with the compressor, the evaporator including a liquid coolant input, and a vapor coolant output, the vapor coolant output being connected to the low pressure input of the compressor;
a condenser (5) in fluid communication with the evaporator and the compressor, the condenser including a vapor cooling input and a liquid coolant output, the vapor cooling input being connected to a high pressure output of the compressor;
a first liquid coolant flowpath (17 to 12 to 15), including a liquid coolant drive system (12) connecting the liquid coolant output of the condenser to the input of a valve switching device (16);
a second liquid coolant flowpath (5 to 6 to 4) connecting the liquid coolant output of the condenser to the liquid input of the evaporator;
a third liquid coolant flowpath (15) connecting an output of the valve switching device to the liquid coolant inputs of the motor; and
a fourth liquid coolant flowpath (38) connecting the liquid coolant outputs of the motor to the liquid coolant input of the evaporator.
GRANT is silent regarding: a second liquid coolant flowpath connecting the liquid coolant output of the condenser to the liquid input of the evaporator and to a second input of the valve switching device.
JONSSON teaches a heating ventilation and air conditioning (HVAC) system, having a compressor, condenser, evaporator, cooling line with pump to cool the compressor motor,
a first liquid coolant flowpath (102 to 180 to 130 to 192), including a liquid coolant drive system (130) connecting the liquid coolant output of the condenser (28) to the input of a valve switching device (192; ¶ 37 teaches that valve 192 is locatable at the end of line 190 making valve 192 a 3-way valve as 192 would be the junction between 190 and 114, further line 190 may connect from line 35 to 114);
a second liquid coolant flowpath (92 to 35 branch to 94 to 30 branch or to 190 to 192; ¶ 37 teaches that valve 192 is locatable at the end of line 190 making valve 192 a 3-way valve as it would be at the junction between 190 and 114, further line 190 may connect from line 35 to 114) connecting the liquid coolant output of the condenser (28) to the liquid input of the evaporator (30) and to a second input of the valve switching device (192).
JONSSON (¶ 38) employs valve 192 allow refrigerant to bypass directly through the line 190 and, thereby, save the energy of running the pump 130.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GRANT with the teachings of JONSSON to employ an energy saving bypass line and valve.

Regarding claim 2, GRANT as modified teaches the limitations of claim 1. JONSSON additionally teaches:
wherein the liquid coolant drive system (130) comprises an electric pump (¶ 35; 130).

Regarding claim 5, GRANT as modified teaches the limitations of claim 2. JONSSON additionally teaches:
wherein the electric pump (130) is disposed outside of the condenser (28).

Regarding claim 6, GRANT as modified teaches the limitations of claim 2. JONSSON additionally teaches:
further comprising a controller (200) controllably connected to the valve switching device (¶ 39), the electric pump (¶ 39) and the motor (¶ 39).

Regarding claim 8, GRANT as modified teaches the limitations of claim 1. JONSSON additionally teaches:
wherein the liquid coolant drive system (130) comprises a liquid coolant reservoir (104).

Regarding claim 9, GRANT as modified teaches the limitations of claim 8. JONSSON additionally teaches:
wherein a liquid coolant reservoir (440) is disposed above the motor (represented by 42), relative to a force of gravity, such that a liquid coolant is gravity fed from said reservoir to said motor when the valve switching device is in a first state.
JONSSON (¶ 48) teaches that the purging unit 400 with reservoir 440 is located at a height above the compressor bearings of motor 42 to facilitate gravity feed.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GRANT with the teachings of JONSSON to employ a gravity feed from the reservoir to cool compressor motor bearings with refrigerant fluid.

Regarding claim 10, GRANT as modified teaches the limitations of claim 8. GRANT as modified lacks an electric heater in the liquid coolant reservoir.
JONSSON additionally teaches:
wherein a liquid coolant reservoir (440) includes an electric heater (¶ 49) disposed within the liquid coolant reservoir (440).
JONSSON (¶ 49) teaches that heat may be added (e.g., via a resistive or other heating element) to build pressure in the vessel 440 to drive any return flows to the evaporator or compressor motor bearings.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GRANT with the teachings of JONSSON to employ heat added by an electric heater to build pressure in the vessel to drive flow to the compressor motor bearings.

Regarding claim 11, GRANT as modified teaches the limitations of claim 10. GRANT as modified lacks an electric heater in the liquid coolant reservoir and a controller configured to activate the electric heater at least 5 minutes prior to activating the motor.
JONSSON additionally teaches:
wherein the electric heater (¶ 49) is controllably coupled to a controller (200), and the controller is configured to activate the electric heater and the motor (42). It has been held that the optimization of a result-effective variable is obvious. In this, instance heating the refrigerant to build pressure in the vessel to drive flow to the compressor motor bearings. Therefore, because increased refrigerant flow is recognized as effecting the result of heating the refrigerant; the value of time taken to heat the refrigerant (activating the electric heater at least 5 minutes prior to activating the motor) is not a product of innovation but of ordinary skill and is obvious, see MPEP 2144.05(II).

Regarding claim 12, GRANT as modified teaches the limitations of claim 8. GRANT as modified lacks a valve between the condenser output and the reservoir.
JONSSON additionally teaches:
a valve (409) disposed in a first liquid coolant flowpath (444 to 407 to 408) between the liquid coolant output (408) of the condenser (484) and the input to the reservoir (104), and oriented such that liquid coolant flows from the condenser to the reservoir and is prevented from flowing from the reservoir to the condenser.
JONSSON (FIG. 2; ¶¶ 49-50) employs float switch 495 to determine the refrigerant amount within condenser 484 reservoir 440, when the float switch is determines that the refrigerant threshold level has been achieved and the controller opens valves 409 to flow refrigerant to the bearings. The opening of valves 409 inhibits refrigerant from flowing to the condenser from the reservoir.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GRANT with the teachings of JONSSON to employ valves to inhibit refrigerant from flowing to the condenser from the reservoir.

Regarding claim 13, GRANT as modified teaches the limitations of claim 1. GRANT as modified lacks R1233zd refrigerant.
JONSSON additionally teaches:
wherein the liquid coolant flowpath includes a liquid phase R1233zd(E) (CHCl=CH=CF3) refrigerant (¶ 17).
GRANT (Col. 1: 24-25) employs FREON 113 as a refrigerant. JONSSON (¶¶ 17 and 47) employs R1233zd as a refrigerant. Without unexpected results, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). R1233zd is an HFO (Hydro-fluoro-olefin) refrigerant that has a much lessened global warming potential than its HFC (FREON) alternatives.

Regarding claim 14, GRANT as modified teaches the limitations of claim 1. GRANT additionally teaches:
wherein the second liquid coolant flowpath (5 to 6 to 4) includes an expansion device (6) connecting the liquid coolant output of the condenser (5) to the liquid input of the evaporator (4).


Claim(s) 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRANT and JONSSON in further view of YOSHIE TOGANO (US 20210190394 with priority to JP2017198521A dated October 12, 2017, hereinafter TOGANO).
Regarding claim 3, GRANT as modified teaches the limitations of claim 2. JONSSON additionally teaches: wherein the condenser (28 and 102) has an integrated reservoir (104) and a pump (130) to move refrigerant (acting as lubricant) from a condenser sump to compressor bearings.
GRANT as modified is silent regarding the electric pump being placed within the reservoir.
TOGANO teaches: a submersible pump (20) to move lubricant from a condenser sump to compressor bearings.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GRANT and JONSSON with the teachings of TOGANO to rearrange the pump of GRANT and JONSSON as taught by TOGANO to provide for a compact and integral assembly of the pump and sump.


Regarding claim 4, GRANT as modified teaches the limitations of claim 2. JONSSON additionally teaches: wherein the condenser (28 and 102) has an integrated reservoir (104) and a pump (130) to move refrigerant (acting as lubricant) from a condenser sump to compressor bearings.
GRANT as modified is silent regarding placing the electric pump inside the reservoir exterior to the condenser.
TOGANO teaches: a submersible pump (20) to move lubricant from a condenser sump to compressor bearings, where the reservoir (FIG. 3) and pump (20) are exterior to the condenser (5; ¶ 37).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GRANT and JONSSON with the teachings of TOGANO to rearrange the pump of GRANT and JONSSON as taught by TOGANO to provide for a compact and integral assembly of the pump and sump.

Regarding claim 7, GRANT as modified teaches the limitations of claim 6. GRANT as modified is silent regarding a time delay between the activation of the electric pump and the compressor.
TOGANO (FIG. 1) teaches: a controller (10) that (¶¶ 31-32) lubricates compressor bearing 3c via pump 20 and oil tank 17. Controller 10 activates (FIG. 3) the oil pump (at SA1) for a preset reference period Tas (at SA2) prior to starting the compressor (at SA4). Preferably, (¶ 43) the reference period Tas is set to be longer than a time required until all the lubricant stored in the oil tank 17 is sucked by the oil pump 20 and returned to the oil tank 17 via the compressor 3. Further (¶ 51), in a case of a behavior A illustrated in FIG. 4, before the reference period Tas elapses from the startup (time T0) of the oil pump 20, a state where the oil supply differential pressure P is equal to or more than the specified pressure Po is already maintained. Therefore, when the reference period Tas elapses (time T1), the compressor 3 starts immediately. Moreover (¶ 58), as the pressure in the chiller decreases, a specific volume of the refrigerant gas increases. Therefore, preferably, as the pressure in the chiller decreases, the reference period Tas or the extended operation period Tbs are be made longer.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GRANT and JONSSON with the teachings of TOGANO to activate the compressor motor lubricating pump for a minimum time period before activating the compressor motor to insure sufficient compressor motor operation lubrication.
It has been held that the optimization of a result-effective variable is obvious. In this, instance the time required for the compressor motor lubricating pump to provide sufficient compressor motor lubrication prior to compressor motor activation to improve compressor efficiency and lifespan. Therefore, because time required for the compressor motor lubricating pump to provide sufficient compressor motor lubrication is recognized as effecting the result of sufficient compressor motor lubrication; the value of the delay time, in this instance at least 5 seconds, is not a product of innovation but of ordinary skill and is obvious, see MPEP 2144.05(II).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRANT and JONSSON in further view of KING-GAGE (KING-GAGE, 6563-DOWNPIPE CHECK VALVE, hereinafter 6563-DOWNPIPE CHECK VALVE).
Regarding claim 15, GRANT as modified teaches the limitations of claim 1. GRANT additionally teaches:
wherein the first liquid coolant flowpath (17 to 12 to 15) includes a float controlled valve (16) connecting the liquid coolant output of the condenser (5) to the liquid coolant drive system (12).
GRANT is silent as to the construction of float controlled valve 6.
Regarding claim 15, 6563-DOWNPIPE CHECK VALVE teaches: that a float valve can be a check valve to prevent siphoning or backflow of liquid through a downpipe installed in tank level gauging applications. The float check valve utilizes a specially designed float pin that rises up to seal the valve shut when liquid enters from the downpipe through the bottom of the unit. The advantage of a float check is that it doesn’t create a pressure drop that would affect the level gauge reading.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of GRANT and JONSSON with the teachings of 6563-DOWNPIPE CHECK VALVE to employ a float check valve to prevent backflow.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONSSON in view of TOGANO.
Regarding claim 18, JONSSON discloses the limitations of claim 16. JONSSON additionally discloses:
driving the liquid coolant comprises operating an electric pump (¶ 49, resistive heating elements drive the liquid coolant,) coupled to the condenser (28).
JONSSON is silent as to heating element (pump) placement.
TOGANO teaches: a submersible pump (20) to move lubricant from a condenser sump to compressor bearings.
It would be obvious to one skilled in the art, before the effective filing date of the Instant Claims, to combine JONSSON with the teachings of TOGANO to rearrange the pump of JONSSON as taught by TOGANO to provide for a compact and integral assembly of the pump and sump.


Response to Arguments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

BAELZ NORTH AMERICA (2-WAY VS 3-WAY VALVES WHICH TYPE IS RIGHT FOR YOU) teaches a(n): 2-WAY VS 3-WAY VALVES WHICH TYPE IS RIGHT FOR YOU.

Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive.
Regarding page 7, 35 USC 103, Applicant Argues that the proposed combination of GRANT and JONNSON would violate GRANT’s desire to constantly effectively purge air from the FREON 113.” In response, constant effective purging and constant purging are not synonymous. OXFORD DICTIONARIES defines “effective” as “successful in producing a desired or intended result.” Thus, when the FREON 113 has been purged of air, it is effectively purged of air until air leaks back into the system, allowing for the air purging system to be bypassed for a period of time, saving energy. Further, GRANT relief valve 14 opens to purge air from the system; (Col. 2: 63-67), discloses that “relief valve 14 is connected to the condenser 13 by a conduit 19 and is adapted to be set so as to open whenever a predetermined pressure above atmospheric has been reached in the condenser 13,” disclosing that air is not of constantly being purged.
Moreover, modern systems leak less than those of 1959, so less air would infiltrate the system allowing for the refrigerant to remain air-free for longer.
Further, in 1996 the U.S. ceased production and importation of FREON 113 (CFC 113) as taught by OEHHA, UPDATE OF THE FREON 113 PUBLIC HEALTH GOAL (page 2, ¶ 2), although use of existing stocks was permitted. Thus, there is little need to constantly effectively purge FREON 113 of air within U.S. refrigeration systems as most users have switched to a different more environmentally friendly and commercially available refrigerant, such as R1233zd. Thus, GRANT’s desire to constantly effectively purge air from FREON 113 is met because U.S. refrigeration systems are not using FREON 113.
Furthermore, JONSSON is directed toward (¶ 17) HFC and HFO refrigerants instead of CFC refrigerants like FREON 113.
For at least the reasons above, the combination of GRANT and JONNSON does not  violate GRANT’s desire to constantly effectively purge air from the FREON 113.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763


/PAUL ALVARE/Primary Examiner, Art Unit 3763